Citation Nr: 1759641	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative joint disease, right knee, due to limitation of extension.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, due to limitation of flexion.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscectomy with scars.

4.  Entitlement to an initial rating in excess of 10 percent for peroneal nerve radiculopathy, right lower extremity.

5.  Entitlement to a higher initial rating for degenerative disc disease, lumbar spine, evaluated as 20 percent disabling prior to June 8, 2017, and as 40 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the February 2011 decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation, effective August 12, 2010.  Also effective August 12, 2010, the RO awarded service connection for degenerative joint disease, left knee, evaluated as 10 percent disabling, and for peroneal nerve radiculopathy, right lower extremity, evaluated as noncompensable.  The Veteran disagreed with the initial ratings assigned for these disabilities and perfected an appeal to the Board.  The rating assigned for the Veteran's peroneal nerve radiculopathy was later increased to 10 percent, effective August 12, 2010.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the December 2014 rating decision, the RO, inter alia, granted service connection for degenerative joint disease, right knee, and assigned a 10 percent evaluation for limitation of flexion and a noncompensable (zero percent) evaluation for limitation of extension, each effective December 5, 2013.  The Veteran disagreed with the ratings assigned for his right knee disability and also perfected an appeal of those matters to the Board.  

On June 7, 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconferencing.  A transcript of that hearing has been associated with the record.  

The instant matters were then previously before the Board in September 2016, at which time they were remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a June 2017 rating decision that increased to the Veteran's disability rating for his lumbar spine degenerative disc disease to 40 percent, effective June 8, 2017.  Notably, because less than the maximum available benefit for a schedular rating was awarded for the Veteran's lumbar spine disability and because the increase was not awarded for the entirety of the claims period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB, supra.  

The RO also awarded service connection for femoral nerve radiculopathy of the right and left lower extremities, each evaluated as 20 percent disabling, effective June 8, 2017.  To date, it does not appear that the Veteran has disagreed with any aspect of the RO's June 2017 decision assigning separate ratings for femoral nerve radiculopathy of the lower extremities.  Thus, those matters are not presently before the Board as part of the Veteran's lumbar spine increased rating claim.

Then, in July 2017, the AOJ issued a supplemental statement of the case (SSOC) wherein it continued to deny increased ratings for the Veteran's lumbar spine and right and left knee disabilities, as well as for the Veteran peroneal nerve radiculopathy of the right lower extremity.  Those matters were then returned to the Board for further appellate consideration.  

Also remanded by the Board in September 2016 was the issue of entitlement to extension of a temporary total rating for convalescence beyond November 30, 2015, based on surgery performed for lumbar spine degenerative disc disease in September 2015.  That matter was remanded for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  A review of the record shows that an SOC addressing that matter was issued in November 2016.  However, the Veteran did not thereafter perfect an appeal to the Board.  Accordingly, that matter is not currently before the Board.  See 38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed notice of disagreement and, after an SOC has been furnished, a timely filed substantive appeal).

Also before the Board in September 2016 was the issue of entitlement to special monthly compensation (SMC), which the Board determined had been raised in the context of the then-current appeal.  The Board then remanded the issue of entitlement to SMC for reconsideration by the RO in the first instance as it was determined to be intertwined with other matters being remanded and, as acknowledged by the RO, would also addressed when the RO implemented the Board's September 2016 grant of a 70 percent rating for depressive disorder.  In an October 2016 rating decision, the RO implemented the Board's grant of a 70 percent rating for depressive disorder and also awarded SMC, effective from September 24, 2015.  To date, the Veteran has not disagreed with any aspect of the RO's decision concerning entitlement to SMC and that matter is therefore also not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in its September 2016 action, the Board remanded, for further development and readjudication, the issues of entitlement to higher initial ratings for the Veteran's service-connected lumbar spine disabilities, right and left knee disabilities, and peroneal nerve radiculopathy of the right lower extremity.  In doing so, the Board noted that after those claims were certified for appeal in July 2014, the AOJ scheduled the Veteran for VA examinations to determine the current severity of his left knee disability and peroneal nerve radiculopathy of the right lower extremity, which examinations took place in May 2015.  The Board also noted that the reports of those examination contained findings relevant to evaluating the severity of the Veteran's lumbar spine and right knee disabilities in addition to his left knee disability and radiculopathy of the right lower extremity.

The Board pointed out that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2017).  The Board also noted that any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2017); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see 38 U.S.C. § 7105(e) (2012) (providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

The Board also noted that because the examination reports are VA-generated evidence, the automatic waiver provision of 38 U.S.C. § 7105(e) do not apply in this case.  See 38 U.S.C. § 7105(e) (providing for initial review by the Board "if the claimant or the claimant's representative . . . submits evidence") (emphasis added).  Additionally, it was noted that to the extent that the Veteran could waive AOJ consideration in the first instance of VA generated evidence such as examination reports, there is no waiver in this case.  The Board thus found it necessary to remand the matters with instructions that the AOJ was to consider all relevant evidence associated with the claims folder since issuance of the last SOC/SSOCs addressing the remanded matters and to also consider the potential applicability of staged ratings.  

Upon review of the adjudicative actions taken by the AOJ on remand from the Board, it does not appear that readjudication of the Veteran's claims took into account the May 2015 VA examination reports.  Indeed, the May 2015 VA examination reports are not listed amongst the evidence considered by the RO in its June 2017 rating decision that increased the Veteran's lumbar spine disability rating to 40 percent, effective June 8, 2017, nor are the 2015 examination reports listed as evidence considered by the RO in its July 2017 SSOC.  Moreover, neither the June 2017 rating decision nor the July 2017 SSOC contains any specific discussion of the information contained in the May 2015 examination reports.  Although the RO does state that the evidence of record does not support an earlier effective date for the assignment of the 40 percent rating for the Veteran's lumbar spine disability, given that the May 2015 examination report was not listed as evidence considered in the rating decision or the SSOC, the Board cannot be sure that it was, in fact, considered.  Moreover, with respect to the Veteran's various knee ratings and the rating assigned for his peroneal nerve radiculopathy of the right lower extremity, the SSOC contains only a brief mention of findings contained in VA treatment records discusses only the report of a June 2017 VA examination.  

Given that the law seemingly requires initial consideration of relevant VA-generated evidence, such as VA examination reports, by the AOJ, which consideration cannot be assumed in this case, and in light of the Board's remand bases, as set forth in the September 2016 action, the Board finds that the initial increased rating matters must again be remanded.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

Furthermore, in remanding the claims for additional development, the Board, in its September 2016 action, directed that the AOJ should schedule the Veteran for examinations in connection with his claims for increased ratings for his service-connected bilateral knee disabilities and his lumbar spine disability and associated peroneal nerve radiculopathy of the right lower extremity.  The Veteran underwent additional examination in June 2017.  Specific to the right and left knee range-of-motion, the examiner indicated objective evidence of pain with motion that "causes functional loss."  However, the examiner made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

Notably, as discussed in the Board's September 2016 action, similar findings were indicated in the May 2015 VA examination report, which report the Board found did not definitively assess the current severity of the Veteran's service-connected knee disabilities.  Accordingly, as the June 2017 VA examination report suffers from some of the same deficiencies that the Board found to have existed in the May 2015 VA examination report, the left and right knee increased rating claims must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall, supra.

The Board again stresses that the evidence indicates that the Veteran previously underwent a left-knee meniscectomy and the Veteran reported meniscal tears in both knees.  Given the evidence of meniscal conditions, there is the potential that separate rating is available under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 and/or 5259 so long as the symptoms resulting from the removal or dislocation of semilunar cartilage are distinct from symptomatology contemplated by the Veteran's other rated disabilities.  See Lyles v. Shulkin __ Vet.App. __, 2017 LEXIS 1704 (Nov. 29, 2017) (holding that evaluation of a knee disability under DC's 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under DC 5258 or 5259, and vice versa).  Accordingly, as part of the examination to be afforded on remand, the examiner should include a determination of whether the Veteran has any separately identifiable residual symptoms due to a meniscal condition.

The Veteran also underwent examination of his lumbar spine in June 2017.  Similar to the knee examination, the examiner indicated that the Veteran had pain with all relevant ranges of motion of the thoracolumbar spine.  The examiner did not, however, make any specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  As noted, the Court has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell, supra.  The Board also notes that in addressing additional factors contributing to disability, the examiner seems to indicate the presence of ankylosis.  However, on range-of-motion testing, the Veteran demonstrated motion for all tested planes.  Thus, it is unclear whether the examiner erroneously checked the box indicating ankylosis, or whether the examiner found there to be evidence of ankylosis.  Given the deficiencies in the June 2017 VA examination report, the Board finds that the lumbar spine increased rating claims must again be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected low back disability.  See Barr and Stegall, both supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since December 2017 are associated with the Veteran's claims folder.

2.  Schedule the Veteran for an examination in connection with his claims for increased ratings for his service-connected bilateral knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should be asked to provide a complete assessment of the severity of the Veteran's left and right knee disabilities.  The examiner should indicate whether the Veteran experiences any lateral instability or recurrent subluxation and describe any such as "slight," "moderate," or "severe."  In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include any lay assertions regarding any perceived left- or right-knee instability and the fact that the Veteran wears knee braces.

The examiner should report the ranges of motion for the left and right knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's left and/or right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

The examiner should also identify all symptoms attributable to any current or previous meniscal conditions or the right/and or left knee.  To the extent possible, the examiner should indicate whether or not the Veteran suffers from symptoms resulting from the removal or dislocation of semilunar cartilage that are distinct from symptomatology contemplated by the Veteran's other rated disabilities and, if so, should indicate the specific nature of those symptoms.  

The examiner should also elicit information from the Veteran regarding the nature of symptoms and/or physical limitations experienced during a flare-up.  The Veteran should also be asked to comment on the frequency and duration of flare-ups.  

3.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar spine disability and associated peroneal nerve radiculopathy of the right lower extremity.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.  (If separate examinations are necessary, the AOJ should also schedule the Veteran for an appropriate examination to determine the severity of the peroneal nerve radiculopathy.)

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, to specifically include the affected peroneal nerve, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  If the examiner concludes that the Veteran does not exhibit peroneal nerve involvement, the examiner should so state.

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also elicit information from the Veteran regarding the nature of symptoms and/or physical limitations experienced during a flare-up.  The Veteran should also be asked to comment on the frequency and duration of flare-ups.  The examiner should then, to the extent possible, opine as to whether the nature, duration, and frequency of the Veteran's flare-ups, to include functional losses sustained as a result thereof more nearly approximates a disability tantamount in severity to that of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or to ankylosis. 

The examiner should also comment on whether the Veteran has intervertebral disc syndrome and, if so, whether the Veteran has experienced any incapacitating episodes within the previous 12 months.

4.  The AOJ should review the examination reports to ensure that they comply with the terms of this remand and the questions presented in the requests, to specifically include identification of the point at which the Veteran experiences pain in his knee and/or spinal range of motion.  If any report is in any way inadequate, the AOJ should seek an addendum or further information from, or examination of, the Veteran, as necessary.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  In doing so, the AOJ must consider all relevant evidence, to include the May 2015 VA examination reports, and also consider the potential applicability of staged ratings from the effective date of the Veteran's awards of service connection forward.  Specific to the Veteran's left knee, the AOJ must also consider whether a separate rating is available under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 and/or 5259 in accordance with the Court's holding in Lyles, supra.

If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

